Appeal from a judgment of the Supreme Court (Walsh, Jr., J.), entered September 24, 1986 in Hamilton County, which granted plaintiff’s motion for summary judgment.
The judgment having been entered upon defendants’ default, defendants cannot appeal (see, Taubman v Taubman, 115 AD2d 190). Defendants’ remedy is to apply to Supreme Court to vacate the judgment and, if unsuccessful, to appeal from the resulting order (see, Tongue v Tongue, 97 AD2d 638, affd 61 NY2d 809).
Appeal dismissed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich Jr., and Harvey, JJ., concur.